 

Exhibit 10.2

FOURTH AMENDMENT TO REVOLVING CREDIT, TERM LOAN AND SECURITY AGREEMENT

This Fourth Amendment to Revolving Credit, Term Loan and Security Agreement
(this "Fourth Amendment") is dated this 24th day of April, 2018, by and among
UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC., a Delaware corporation
("Universal"), DUNKIRK SPECIALTY STEEL, LLC, a Delaware limited liability
company ("Dunkirk"), NORTH JACKSON SPECIALTY STEEL, LLC, a Delaware limited
liability company ("North Jackson") (Universal, Dunkirk, North Jackson are
collectively, the "Borrowers", and each a "Borrower"), the LENDERS party hereto,
and PNC BANK, NATIONAL ASSOCIATION ("PNC"), in its capacity as administrative
agent for the Lenders (hereinafter referred to in such capacity as the
"Administrative Agent").

W I T N E S S E T H:

WHEREAS, the Borrowers, the Guarantors party thereto, the Lenders, the
Administrative Agent, PNC and BANK OF AMERICA, N.A., as co-collateral agents for
Lenders entered into that certain Revolving Credit, Term Loan and Security
Agreement, dated as of January 21, 2016, as amended by that certain (i) First
Amendment to Revolving Credit, Term Loan and Security Agreement, dated May 12,
2017, (ii) Second Amendment to Revolving Credit, Term Loan and Security
Agreement, dated October 23, 2017 and (iii) Third Amendment to Revolving Credit,
Term Loan and Security Agreement, dated March 9, 2018 (as further amended,
modified, supplemented, extended, renewed or restated from time to time, the
"Credit Agreement"); and

WHEREAS, the Borrowers hereby request that the Maximum Revolving Advance Amount
be increased by Eight Million and 00/100 Dollars ($8,000,000.00) in accordance
with Section 2.24 of the Credit Agreement, and in connection with the foregoing
the Loan Parties desire to amend certain provisions of the Credit Agreement, and
the Lenders and the Administrative Agent agree to permit such amendments
pursuant to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

1.All capitalized terms used herein which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement unless the
context herein clearly indicates otherwise.

2.Section 1.2 of the Credit Agreement is hereby amended by inserting the
following definitions in their appropriate alphabetical order:

"Fourth Amendment" shall mean that certain Fourth Amendment to Revolving Credit,
Term Loan and Security Agreement, dated the Fourth Amendment Closing Date, by
and among the Borrowers party thereto, the Lenders party thereto and the
Administrative Agent.

 

--------------------------------------------------------------------------------

 

"Fourth Amendment Closing Date" shall mean April 24, 2018.

3.Section 1.2 of the Credit Agreement is hereby amended by deleting the
following definitions in their entirety and in their stead inserting the
following:

"Maximum Revolving Advance Amount" shall mean Seventy-Three Million and 00/100
Dollars ($73,000,000.00) plus any additional increases after the Fourth
Amendment Closing Date in accordance with Section 2.24 and minus any permanent
reductions in accordance with Section 2.2(f).

"Maximum Swing Loan Advance Amount" shall mean Seven Million Three Hundred
Thousand and 00/100 Dollars ($7,300,000.00); provided that, upon the effective
date of each additional increase after the Fourth Amendment Closing Date in the
Maximum Revolving Advance Amount in accordance with Section 2.24 or each
permanent reduction in accordance with Section 2.2(f), the Maximum Swing Loan
Advance Amount shall increase or decrease, as applicable, by an amount equal to
ten percent (10%) of the amount of such increase or permanent reduction in the
Maximum Revolving Advance Amount.

"Revolving Commitment Amount" shall mean, (i) as to any Lender other than a New
Lender, the Revolving Commitment amount (if any) set forth below such Lender's
name on the signature pages to the Fourth Amendment (or, in the case of any
Lender that became party to this Agreement after the Fourth Amendment Closing
Date pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment amount
(if any) of such Lender as set forth in the applicable Commitment Transfer
Supplement), and (ii) as to any Lender that is a New Lender, the Revolving
Commitment amount provided for in the joinder signed by such New Lender under
Section 2.24(a)(x), in each case as the same may be adjusted upon any additional
increase after the Fourth Amendment Closing Date by such Lender pursuant to
Section 2.24 hereof, or any assignment by or to such Lender pursuant to Section
16.3(c) or (d) hereof.

"Revolving Commitment Percentage" shall mean, (i) as to any Lender other than a
New Lender, the Revolving Commitment Percentage (if any) set forth below such
Lender's name on the signature pages to the Fourth Amendment (or, in the case of
any Lender that became party to this Agreement after the Fourth Amendment
Closing Date pursuant to Section 16.3(c) or (d) hereof, the Revolving Commitment
Percentage (if any) of such Lender as set forth in the applicable Commitment
Transfer Supplement), and (ii) as to any Lender that is a New Lender, the
Revolving

- 2 -

--------------------------------------------------------------------------------

 

Commitment Percentage provided for in the joinder signed by such New Lender
under Section 2.24(a)(x), in each case as the same may be adjusted upon any
additional increase after the Fourth Amendment Closing Date in the Maximum
Revolving Advance Amount pursuant to Section 2.24 hereof, or any assignment by
or to such Lender pursuant to Section 16.3(c) or (d) hereof.

4.Notwithstanding the provisions of Section 2.24(a)(v) of the Credit Agreement,
by execution of this Fourth Amendment, the Administrative Agent and the Lenders
hereby consent to the increase in the Maximum Revolving Advance Amount pursuant
to this Fourth Amendment, in accordance with Section 2.24 of the Credit
Agreement, for an amount less than Ten Million and 00/100 Dollars
($10,000,000.00).

5.Section 3.3 of the Credit Agreement is hereby amended by adding the following
new clause (e) to the end thereof, immediately following clause (d):

 

(e)

On the Fourth Amendment Closing Date, Borrowers shall pay to Administrative
Agent for the ratable benefit of Lenders an amendment fee of Twenty Thousand and
00/100 Dollars ($20,000.00).

 

6.The provisions of Sections 2 through 5 of this Fourth Amendment shall not
become effective until the Administrative Agent shall have received the
following items, each in form and substance acceptable to the Administrative
Agent and its counsel:

(a) this Fourth Amendment, duly executed by the Borrowers, the Lenders and the
Administrative Agent;

(b) amended and restated Revolving Credit Notes in favor of each Lender, in each
case duly executed by the Borrowers;

(c)the results of searches listing all effective financing statements, judgments
and tax liens which name any of the Loan Parties, as debtor, together with
copies of such financing statements, judgment filings and tax lien filings, none
of which, except for Permitted Encumbrances, shall cover any of the Collateral;

(d)the executed legal opinion of K&L Gates LLP, counsel to the Loan Parties;

(e)certificates of an authorized officer/member/manager of each Loan Party, as
applicable, as to (i) resolutions of such Loan Party’s board of directors or
member/manager, as applicable, authorizing such Loan Party to enter into this
First Amendment and execute all related documents, (ii) incumbency, and (iii)
copies of its organizational documents with any and all amendments thereto (or
in the alternative if applicable, certifying that such organizational documents
have not been amended since the Closing Date);

(f)good standing certificates for each Loan Party dated not more than thirty
(30) days prior to the date hereof, issued by the Secretary of State or other
appropriate official of each Loan Party’s jurisdiction of formation;

- 3 -

--------------------------------------------------------------------------------

 

(g)a certificate signed by an Authorized Officer of each Loan Party dated as of
the Fourth Amendment Closing Date, certifying that (i) all representations and
warranties set forth in this Fourth Amendment, the Credit Agreement and the
Other Documents are true and correct in all material respects on and as of such
date (except to the extent that by their express terms are made as of a specific
date, in which case such representations and warranties shall be true and
correct as of such specific date), (ii) each Loan Party is on such date in
compliance with all the terms and provisions set forth in this Fourth Amendment,
the Credit Agreement and the Other Documents and (iii) on such date no Default
or Event of Default has occurred or is continuing;

(h)title bring-down certification with respect to the North Jackson Premises;

(i)updated appraisal with respect to the North Jackson Premises;

(j)evidence of completion of flood insurance due diligence conducted by each
Lender and satisfaction of flood insurance compliance by each Lender with
respect to the North Jackson Mortgage;

(k)payment of all fees and expenses owed to the Administrative Agent (including,
without limitation, the fees payable pursuant to Section 5 of this Fourth
Amendment), and the Administrative Agent's counsel in connection with this
Fourth Amendment and the Credit Agreement; and

(l) such other documents in connection with such transactions as the
Administrative Agent or said counsel may reasonably request.

7.Each Loan Party hereby reconfirms and reaffirms all representations and
warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement, except as such representations and
warranties, agreements and covenants may have heretofore been amended, modified
or waived in writing in accordance with the Credit Agreement, and except any
such representations or warranties made as of a specific date or time, which
shall have been true and correct in all material respects as of such date or
time.

8.Each Loan Party acknowledges and agrees that each and every document,
instrument or agreement, which secured the Obligations immediately prior to the
entering into of this Fourth Amendment, continues to secure the Obligations.

9.Each Loan Party represents and warrants to each Agent and each of the Lenders
as follows: (i) such Loan Party has the full power to enter into, execute,
deliver and carry out this Fourth Amendment and all such actions have been duly
authorized by all necessary proceedings on its part, (ii) neither the execution
and delivery of this Fourth Amendment by such Loan Party nor the consummation of
the transactions herein contemplated or compliance with the terms and provisions
hereof by any of them will conflict with, constitute a default under or result
in any breach of (a) such Loan Party's Organizational Documents or (b) any Law
or any Material Contract or instrument or order, writ, judgment, injunction or
decree to which such Loan Party is a party or by which it is bound or to which
it is subject, or result in the creation or enforcement of any Lien, charge or
encumbrance whatsoever upon any property (now or hereafter acquired) of such
Loan Party, and (iii) this Fourth Amendment has been duly and validly executed
and delivered by such Loan Party and constitutes the legal, valid and binding
obligation of such Loan Party, enforceable

- 4 -

--------------------------------------------------------------------------------

 

against such Loan Party in accordance with its terms, except to the extent that
enforceability of this Fourth Amendment may be limited by any applicable
bankruptcy, insolvency, moratorium or similar laws affecting creditors' rights
generally.

10.Each Loan Party represents and warrants that (i) no Default or Event of
Default exists under the Credit Agreement, nor will any occur as a result of the
execution and delivery of this Fourth Amendment or the performance or observance
of any provision hereof or any transaction completed hereby, and (ii) the
schedules attached to and made a part of the Credit Agreement, are true and
correct in all material respects as of the date hereof, except as such schedules
may have heretofore been amended or modified in writing in accordance with the
Credit Agreement or pursuant to this Fourth Amendment.

11.Each reference to the Credit Agreement that is made in the Credit Agreement
or any other document executed or to be executed in connection therewith shall
hereafter be construed as a reference to the Credit Agreement as amended hereby.

12.The agreements contained in this Fourth Amendment are limited to the specific
agreements made herein.  Except as expressly set forth herein, this Fourth
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Agents or the
Lenders under the Credit Agreement or any Other Document, and shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any Other Document,
all of which are ratified and affirmed in all respects and shall continue in
full force and effect.  Nothing herein shall be deemed to entitle any Loan Party
to a consent to, or a waiver, amendment, modification or other change of, any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any Other Document in similar or different circumstances. 
This Fourth Amendment shall apply and be effective only with respect to the
provisions of the Credit Agreement specifically referred to herein.  This Fourth
Amendment amends the Credit Agreement and is not a novation thereof.  Nothing
expressed or implied in this Fourth Amendment or any other document contemplated
hereby shall be construed as a release or other discharge of any Borrower or any
Guarantor under the Credit Agreement or any Other Document from any of its
obligations and liabilities thereunder.

13.This Fourth Amendment may be executed in any number of counterparts and by
the different parties hereto on separate counterparts each of which, when so
executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.  Any signature delivered by a party
by facsimile or electronic transmission (including email transmission of a PDF
image) shall be deemed to be an original signature hereto.

14.This Fourth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof.  Each of the
parties hereto irrevocably and unconditionally submits, for itself and its
property, to the exclusive jurisdiction and venue of the courts of the
Commonwealth of Pennsylvania sitting in Allegheny County, Pennsylvania and the
United States District Court for the Western District of Pennsylvania with
respect to any suit arising out of or relating to this Fourth Amendment.

[INTENTIONALLY LEFT BLANK]

 

- 5 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound, by their
officers thereunto duly authorized, have executed this Fourth Amendment on the
day and year first above written.

 

BORROWERS:

WITNESS:

 

/s/  Christopher T. Scanlon___

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

By:/s/  Paul A. McGrath_______(SEAL)

Name:Paul A. McGrath

Title:  Vice President of Administration, General Counsel and Secretary

 

WITNESS:

/s/  Christopher T. Scanlon __

DUNKIRK SPECIALTY STEEL, LLC

By:/s/  Paul A. McGrath  ______(SEAL)

Name: Paul A. McGrath

Title:  Executive Officer and Secretary

 

WITNESS:

 

/s/  Christopher T. Scanlon___

NORTH JACKSON SPECIALTY STEEL, LLC

By:/s/  Paul A. McGrath________(SEAL)

Name:Paul A. McGrath

Title:  Vice President and Secretary

 

 



 

--------------------------------------------------------------------------------

 

 

AGENT AND LENDERS:

 

PNC BANK, NATIONAL ASSOCIATION,

as a Lender and as Administrative Agent

 

By:/s/  David B. Thayer_______

Name:David B. Thayer

Title:Vice President

Revolving Commitment Percentage:  50.000000000%
Revolving Commitment Amount $36,500,000.00

 




 

--------------------------------------------------------------------------------

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

By:   /s/  William J. Wilson_______                  

Name:William J. Wilson

Title:Senior Vice President

Revolving Commitment Percentage:  50.000000000%
Revolving Commitment Amount $36,500,000.00

 

 

 